EXHIBIT 10.24

United Security Bancshares, Inc.

Summary of Directors’ Fees as of May 1, 2005

The United Security Bancshares, Inc. Board of Directors approved the following
retainer and attendance fees for directors, effective May 1, 2005:

 

Retainers:       Chairperson    $1,350/month    Secretary    $450/month   
Assistant Secretary, Assistant Treasurer and Investment Officer    $300/month   
Board Members    $600/month Board Meeting Fees:       Board Members   
$500/meeting attended Committee Meeting Fees:       Non-Employee Committee
Members    $250/meeting attended    Chairpersons of the Audit Committee, the
Compensation Committee, and the Nominating, Executive and Corporate Governance
Committee    additional $150/meeting attended

The directors of Bancshares, who also serve as directors of First United
Security Bank, receive $400 per regular board meeting of First United Security
Bank.

Non-employee directors may elect to defer payment of all or any portion of their
fees under the United Security Bancshares, Inc. Non-Employee Directors’ Deferred
Compensation Plan (the “Plan”). The Plan, which was ratified by shareholders at
the annual meeting held on May 11, 2004, permits non-employee directors to
invest their directors’ fees and to receive the adjusted value of the deferred
amounts in cash and/or shares of Bancshares’ common stock.